Title: To Thomas Jefferson from Benjamin Smith Barton, 10 June 1806
From: Barton, Benjamin Smith
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Philadelphia, June 10th. 1806.
                        
                        The bearer of this note is Mr. J. C. Cabell, a young Virginian of uncommon merit, who has just returned from
                            France, and other parts of Europe, where he has employed his time, to great advantage, in the cultivation of science, and
                            in extending his attachments to his native country. I take the liberty of introducing him to your knowledge; and am, with,
                            very high respect,
                  dear Sir, Your obedient friend, &c.,
                        
                            B. S. Barton.
                        
                    